Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00656-CR

                                    Edward HERNANDEZ, Jr.,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CR-8580
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 5, 2012

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed or suspended sentence on April 30, 2012. Because appellant did

not file a motion for new trial, the notice of appeal was due to be filed May 30, 2012. Tex. R.

App. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on June

14, 2012. Tex. R. App. P. 26.3. Appellant filed his notice of appeal on October 13, 2012.

Appellant did not file a motion for extension of time. Accordingly, on November 5, 2012, this

court ordered appellant to show cause in writing no later than November 15, 2012 why this

appeal should not be dismissed for lack of jurisdiction. Appellant did not respond.
                                                                                     04-12-00656-CR


       This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); see also Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from felony

conviction may be sought by filing a writ of habeas corpus pursuant to Texas Code of Criminal

Procedure article 11.07). This appeal is therefore dismissed for lack of jurisdiction.



                                                      PER CURIAM

Do not publish




                                                -2-